DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the description of Figure 10 is missing an reference numerals, including: 1000, 1001, 1003, 1005A, 1010, 1020, R0, R1, R2, R3, R4, and Rn.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 6-10, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0041387 A1 Valera et al. (herein “Valera”) in view of US 2017/0329137 A1 Tervo (herein “Tervo”) in further view of US 10,690,916 B2 Popovich et al. (herein “Popovich”).
Regarding claim 1, Valera discloses in Fig. 6, a waveguide comprising: an optical slab (11) having a first refractive index, n1 > 1, wherein the optical slab comprises: first and second opposing surfaces arranged in a parallel configuration (14, 15); and an input arranged to receive light into the optical slab at an angle such that the light is guided between the first and second opposing surfaces by a series of internal reflections (see light 7 entering slab 11); an optical wedge (17) having a second refractive index, n2, wherein the optical wedge comprises first and second opposing surfaces arranged in a wedge configuration, such that there is an angle between the first surface and the second surface (shown on left side of wedge 17 in Fig. 6); wherein the optical wedge has a thick end (right) and a thin end (left);  wherein the first surface of the optical wedge abuts the second surface of the optical slab to form an interface that allows partial transmission of light guided by the optical slab into the optical wedge at a plurality of points along the interface such that the light is divided a plurality of times (shown in Fig. 6; para [0065]), and wherein the angle of the wedge allows light received at the interface to escape through the second surface of the optical wedge such that the exit pupil of the waveguide is expanded by the plurality of divisions of the light (shown in Fig. 6; para [0047]). 
Valera is silent as to 1 < n2 < n1. However, Tervo discloses 1 < n2 < n1 (paras [0037, 0046, 0061]). It would have been obvious to one of ordinary skill in the art to have 1 < n2 < n1 so as to adjust the beam deflection and optimize the light transmission. 
Valera and Tervo are silent as to the second surface of the optical wedge is curved. However, Popovich discloses in Fig. 18B a curved wedge (col. 17, lines 1-13). Popovich teaches the use of different 
Regarding claim 2, Popovich discloses the curved second surface of the optical wedge causes the angle between the first and second opposing surfaces of the optical wedge to change with distance from the input (shown in Fig. 18B). 
Regarding claim 3, Popovich discloses the angle decreases with distance from the input (shown in Fig. 18B). 
Regarding claim 4, Popovich discloses the second surface of the optical wedge forms a concave surface of the waveguide (shown in Fig. 18B). 
Regarding claim 6, Valera discloses in Fig. 6, the refractive index of the optical wedge changes with distance from the input (shown in Fig. 6; para [0047]). 
Regarding claim 7, Valera discloses the refractive index of the optical wedge increases with distance from the input (shown in Fig. 6; para [0047]). 
Regarding claims 8 and 9, Valera and Tervo are silent as to an index matching fluid. However, Popovich discloses an index matching fluid (col. 10, line 40 through col. 11, line 37). Popovich teaches using an index matching fluid that increases with the distance from the input allows for high refractive index modulation. Therefore, it would have been obvious to one of ordinary skill in the art to include the index matching fluid taught by Popovich. 
Regarding claim 10, Valera an output port (17) arranged to eject light from the optical slab (11). 
Regarding claim 19, Valera discloses the angle between the first and second opposing surfaces of the optical wedge changes, between the thick end and the thin end, with distance from the input (shown in Fig. 6). 
Regarding claim 18, Valera discloses in Fig. 6, a method of pupil expansion, the method comprising: receiving light into an optical slab (11) through an input port (shown where light 7 enters 1 > 1; guiding the light between first and second opposing surfaces (14, 15) of the optical slab by a series of internal reflections, wherein the first and second opposing surfaces are arranged in a parallel configuration (shown in Fig. 6); dividing the light a plurality of times by forming an interface between a first surface of an optical wedge and the second surface of the optical slab that allows partially transmission of the light into the optical wedge at a plurality of points along the interface, wherein the optical wedge has a second refractive index, n2 (paras [0044-0047]), and wherein the optical wedge (17) has a thick end (right) and a thin end (left), and tapers down in thickness from the thick end to the thin end (shown in Fig. 6); and arranging the first and a second opposing surface of the optical wedge in a wedge configuration so that light received by the optical wedge through the interface escapes through the second surface of the optical wedge such that the exit pupil of the waveguide is expanded by the plurality of divisions of the light (shown in Fig. 6). 
Valera is silent as to 1 < n2 < n1. However, Tervo discloses 1 < n2 < n1 (paras [0037, 0046, 0061]). It would have been obvious to one of ordinary skill in the art to have 1 < n2 < n1 so as to adjust the beam deflection and optimize the light transmission. 
Valera and Tervo are silent as to the second surface of the optical wedge is curved. However. Popovich discloses in Fig. 18B a curved wedge (col. 17, lines 1-13). Popovich teaches the use of different shaped wedges, including curved so as to provide different spatial variation. Therefore, it would have been obvious to one of ordinary skill in the art to include the curved wedge taught by Popovich. 

Claims 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0041387 A1 Valera et al. (herein “Valera”) in view of US 2017/0329137 A1 Tervo (herein “Tervo”) in further view of US 10,690,916 B2 Popovich et al. (herein “Popovich”) in further view of US 2018/0095284 A1 Welch et al. (herein “Welch”).

Regarding claim 12, Valera, Tervo, and Popovich are silent as to a picture generating unit. Welch teaches an optical system between the picture generating unit and waveguide, wherein the optical system comprising at least one selected from the group comprising: a collimation lens, a pair of lenses arranged to form a telescope such as a de-magnifying telescope and a spatial filter (paras [0081, 0126]).
Regarding claim 13, Valera, Tervo, and Popovich are silent as to a picture generating unit. Welch teaches the picture generating unit is a holographic projector (paras [0044, 0049, 0050, 0053, 0065, 0067]).
Regarding claim 14, Welch teaches the displayed pattern is a hologram (paras [0123, 0128]).
Regarding claim 15, Welch teaches the displayed pattern is a holographically-reconstructed picture formed from a hologram (paras [0123, 0128]).
Regarding claim 16, Welch teaches the holographically- reconstructed picture is formed on a screen such as a diffuse screen (paras [0044, 0058]).
Regarding claim 17, Valera is silent as to, but Tervo teaches the second surface of the optical wedge forms an angled cover glass or glare trap of the head-up display (shown in Fig. 5A). It would have been obvious to one of ordinary skill in the art to prevent glare, as it is well known that glare is undesirable and degrades the image being sent to the viewer’s eye.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/Eric Wong/Primary Examiner, Art Unit 2883